UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)January 26, 2016 CD INTERNATIONAL ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Florida 001-33694 13-3876100 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 431 Fairway Drive, Suite 200, Deerfield Beach, FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (954) 363-7333 not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On January 26, 2016, the Board of Directors of CD International Enterprises, Inc. (the "Company") approved adoption of an insider trading policy (the "Policy"), effective immediately.The Policy provides the standards that Company personnel are required to adhere to with regard to trading of the Company's securities while in possession of material non-public information. The Policy prohibits or restricts trading by directors, officers, employees, consultants of the Company and its subsidiaries, and any other listed by the Company under the Policy in certain circumstances. For more details about the Policy, please refer to Exhibit 99.1 to this Current Report. Item 9.01. Financial Statements and Exhibits. (a)-(c)Not applicable. (d) Exhibits: ExhibitNo. Description Insider Trading Policy SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CD International Enterprises, Inc. Date:January 26, 2016 By:/s/ Yuejian (James) Wang Yuejian (James) Wang, PhD., Chief Executive Officer
